                                                                                                   FILED
                                                                                          2019 Jan-22 AM 10:35
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA

JOHN MILLER                                      ) Case Nos. 4:17-cv-00180-LCB-JEO
MICHAEL MCGREGOR                                 )            4:17-cv-00593-LCB-JEO
MICHAEL TOWNSEL                                  )            4:17-cv-00516-LCB-JEO
             Plaintiffs,                         )
                                                 )
                                                 )      Consolidated for Discovery
                     v.                          )      Before Magistrate Judge Ott
                                                 )
KIM THOMAS, et al.,                              )
                Defendants.                      )

              PLAINTIFFS’ JOINT MOTION TO SEAL
  THEIR JOINT MOTION TO COMPEL DOCUMENTS AND TESTIMONY
        RELATING TO DEFENDANT GRANTT CULLIVER, AND
FOR LEAVE TO REOPEN DEPOSITION OF DEFENDANT JEFFERSON DUNN

      Plaintiffs John Miller, Michael McGregor, and Michael Townsel, through their

attorneys Loevy & Loevy, respectfully move this Court to seal their Joint Motion to

Compel Documents and Testimony Relating to Defendant Grantt Culliver, and for Leave

to Reopen Deposition of Defendant Jefferson Dunn, stating:

      1.     On Friday, January 18, 2019, Plaintiffs filed a Joint Motion to Compel

Documents and Testimony Relating to Defendant Grantt Culliver, and for Leave to

Reopen Deposition of Defendant Jefferson Dunn. Miller v. Thomas, et al.,Case No. 17-

cv-00180, Dkt. 88; McGregor v. Thomas, et al., No. 17-cv-00593, Dkt. 73; Townsel v.

Thomas, et al., No. 17-cv-00516, Dkt. 70.

      2.     Plaintiffs filed their Joint Motion after the close of business on Friday,

January 18, 2019.
      3.      Plaintiffs inadvertently filed a nonredacted version of the motion, which

contains protected information.

      4.      Wherefore, Plaintiffs respectfully move this court to seal their Joint Motion

to Compel Documents and Testimony Relating to Defendant Grantt Culliver, and for

Leave to Reopen Deposition of Defendant Jefferson Dunn:

           a. Miller v. Thomas, et al.,Case No. 17-cv-00180, Dkt. 88
           b. McGregor v. Thomas, et al., No. 17-cv-00593, Dkt. 73
           c. Townsel v. Thomas, et al., No. 17-cv-00516, Dkt. 70




                                          RESPECTFULLY SUBMITTED,

                                          JOHN MILLER
                                          MICHAEL MCGREGOR
                                          MICHAEL TOWNSEL


                                   BY:    /s/ Rachel Brady
                                          One of Plaintiffs’ Attorneys
Russell Rourke Ainsworth
Roshna Bala Keen
Ruth Zemel Brown
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
brady@loevy.com




                                             2
 
                                CERTIFICATE OF SERVICE
          I, Rachel Brady, an attorney, certify that on January 22, 2019, I served the
    foregoing Motion to Seal upon on all counsel of record via electronic mail.


                                             /s/ Rachel Brady__________
 




                                                3
 
